Case: 21-60556       Document: 00516246432             Page: 1      Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                               March 21, 2022
                                     No. 21-60556                              Lyle W. Cayce
                                   Summary Calendar                                 Clerk


   Carl Oneal,

                                                                               Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A097 506 241


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Carl O’Neal 1 is a native and citizen of Guyana. He seeks review of a
   Board of Immigration Appeals (BIA) order denying his motion for reopening


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
            The Board of Immigration Appeals referred to the Petitioner as “ONEAL.” The
   Department of Justice listed him as “Carl Oneal a.k.a Carl O'Neal.” Because his briefing
   before our court refers to himself as “O’Neal,” we will use that nomenclature.
Case: 21-60556      Document: 00516246432           Page: 2    Date Filed: 03/21/2022




                                     No. 21-60556


   and reconsideration.     The petition for review is dismissed for lack of
   jurisdiction.
          The BIA’s order was issued on June 9, 2021. This court did not
   receive O’Neal’s petition until July 13, 2021, after the thirty-day window for
   timely filing had closed. See 8 U.S.C. § 1252(b)(1). The time limit for filing
   a petition for review is “mandatory and jurisdictional.” Stone v. INS, 514
   U.S. 386, 405 (1995) (quoting Mo. v. Jenkins, 495 U.S. 33, 45 (1990)).
          O’Neal’s petition is signed and dated July 2, 2021. His declaration
   only states that his petition was “executed” on July 2, 2021. It does not state
   when the petition was mailed, or include a postmark establishing the date of
   mailing. See Fed. R. App. P. 25(a)(2)(A)(iii). In its response, the
   Government pointed out this problem, yet in his reply, O’Neal once again
   said only that it was “executed” on July 2, wholly failing to address the Rule
   25(a)(2)(A)(iii) requirements or seek permission to do so. Accordingly, the
   petition is dismissed for lack of jurisdiction. Stone, 514 U.S. at 405.
          The petition for review is DISMISSED.




                                          2